Citation Nr: 1411203	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  99-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

 Entitlement to service connection for a chronic pulmonary/respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to October 1965, and from August 1991 to February 1992, to include service in Southwest Asia from August 1991 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision, in which the RO denied service connection for multiple disabilities, to include a pulmonary disability.  In July 1998, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1999.

In September 1998, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In July 2001, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In November 2001 and February 2007, this matter was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In a September 2009 decision, the Board denied the claim for service connection for a chronic pulmonary/respiratory disability.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.

In light of points raised in the parties' Joint Motion, and the Board's review of the claims file, in December 2011, the matter was remanded to the RO, via the AMC, for additional development.

In September 2013, this matter was  again remanded to the RO, via the AMC, for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the remaining claim on appeal has been accomplished.

2.  Although the Veteran was diagnosed with pneumonia during service, no chronic pulmonary/respiratory disorder residual to COPD was manifested during service or thereafter. 

3.  The weight of the medical opinion and other evidence of record is against a finding that the Veteran's currently diagnosed COPD is the result of a disease or injury in active duty service or any incident thereof..

4.  The weight of the medical opinion and other evidence of record indicates that it is as likely as not that the Veteran has asbestosis as the result of asbestos exposure during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for asbestosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, December 2001, May 2003, June 2007, October 2007, and April 2008 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  Specifically as regards the Dingess/Hartman notice requirements, the June 2007, October 2007 and April 2008 post-rating letters included notice to the Veteran as to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts these determinations.  

After issuance of the aforementioned notice, and opportunity for the Veteran to respond, February 2009, April 2013, and December 2013 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter.  Pertinent medical evidence associated with the electronic claims file consists of service and post-service VA and private treatment records.  Also of record and considered in connection with the appeal are the VA examination reports, the transcript of the Veteran's July 2001 Board hearing, and various written statements provided by the Veteran on his behalf.  The Board finds that no further RO action in this appeal, prior to appellate consideration, is required.

With respect to the Veteran's July 2001 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2001 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's contentions.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted-although additional evidence was submitted by the appellant and obtained in connections with the Board's subsequent remands  .  During the hearing, however, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  VA examinations with supporting opinions were conducted, most recently in August 2012, with an addendum in October 2013.  The Veteran has not maintained that this examination report or opinions provided for the record are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

The Board further finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial, not strict, compliance with a prior remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As noted, the Veteran has been  afforded multiple  examinations to obtain medical opinions in connections-most  recently, in August 2012, with an addendum opinion provided in  October 2013 VA addendum opinion.  Such evidence includes comment on the etiology of COPD,  establishes that the Veteran does have asbestosis, and addressed a  June 2004 opinion provided bya VA examiner,  as directed by the Board, pursuant to the directives of the Joint Motion .  Neither the Veteran nor his representative has specifically asserted that this examination report or opinions provided for the record are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Thus, no further RO action is this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran  has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).  

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).  

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of former VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  See VA O.G.C. Prec. Op. No. 04-00.  

Service treatment records show that the Veteran was hospitalized in February 1965 for pleurisy with effusion and pneumonia affecting the right side.  It was determined in June 1965 that he had streptococcal pneumonia, but subsequent to his discharge from the hospital, in July 1965, a positive test for tuberculosis was received and the Veteran was placed on anti-tuberculosis therapy for 18 months.  

On quadrennial examination for reserve duty, in April 1987, the examiner noted that the Veteran had been diagnosed with pneumonia in 1965, with a positive PPD test for tuberculosis.  He had been placed on INH therapy for one year, and eventually determined that he had not had tuberculosis.  A chest X-ray study at that time was interpreted as negative.  No further evidence of active lung disease was documented in the treatment records and a chest X-ray study in June 1991, prior to his second period of active duty, was noted to reflect elevation of the right hemidiaphragm, with a blunt posterior costophrenic angle, as noted previously on a study in 1987.  The impression at that time was no active disease, unchanged.  A study conducted in April 1995, several years subsequent to the Veteran's second period of service, revealed chronic scarring of the right lung base, with mild elevation of the right hemidiaphragm, findings unchanged from the prior examination in June 1991.  

The report of an April 2002 VA examination reflects the Veteran's complaints of shortness of breath on exertion since duty in the Persian Gulf.  According to the Veteran, the degree of shortness of breath varied, but on average he experienced it upon ambulation in excess of one block, while walking on a level surface.  He slept on one or two pillows, without paroxysmal nocturnal dyspnea or orthopnea.  He denied chronic cough, asthmatic wheezing, or hemoptysis.  The Veteran did experience intermittent right anterolateral and posterior pleuritic chest pain.  Examination showed no abnormal findings.  The diagnosis was history of exertional dyspnea, probably due to obesity, with past history of pulmonary tuberculosis, resolved.  A chest X-ray study conducted in connection with the examination showed cardiomegaly, mild COPD, and infiltrate right infra-hilar region, with mild effusion.  

Records of private treatment, dated from August to November 2002, show that the Veteran was evaluated for asbestosis.  In the November 2002 report, it was noted that the Veteran had been notified that he had evidence of asbestosis on chest X-ray studies.  At that time, the Veteran gave a history of having been exposed to asbestos his entire life, starting in grade 5 when he used to be an operator of a boiler in his school, and continuing through work at a potato chip factory and in the military.  He also stated that he had been involved in the clean up after the Gulf War.  The pertinent assessments were pleural thickening and calcifications secondary to exposure to asbestos, with minimal interstitial lung disease in the bases on CT study; and chronic dyspnea on exertion, rule out secondary to COPD; the Veteran's long history of tobacco abuse was noted.  

The report of a July 2003 VA examination reflects the Veteran's complaints of dyspnea on exertion, with a diagnosis of COPD that the examiner dated from 2002.  The complaints of shortness of breath and lung pain were considered to be likely related to the COPD.  

The Veteran was afforded a subsequent VA examination  in June 2004.  The Veteran reported asbestos exposure throughout his lifetime.  He reported exposure starting in fifth grade in school as a student monitor in the boiler room; he also worked at a company that had asbestos on the conveyor belts and in the frying pans; additionally, the Veteran reported in-service exposure where his barracks had asbestos contamination and had to be condemned; and, the building he worked at in service was next door to where the mechanics worked and performed brake jobs, the Veteran also reported that he often took his breaks in the same building where the mechanics worked, and light flakes of asbestos floated around the building.  Pulmonary function testing was consistent with decreased air exchange, bilaterally, and a CT scan in May 2002 showed pleural thickening and pleural calcification with extra-pleural deposits in the right posterior lung region and some parenchymal scarring producing elevation of the right hemidiaphram.  The assessment was asbestos exposure with minimal interstitial disease. 

On follow-up testing, it was indicated that the Veteran had a history of COPD as well as asbestosis.  He again reported that his asbestos exposure had occurred throughout his lifetime, with the first exposure being in the fifth or sixth grade when he was a student monitor for the boiler room, continuing to work in a factory where there was asbestos on the conveyor belts, and living in Army barracks that were now considered to be condemned due to asbestos contamination.  He had additional asbestos exposure because he worked next to the motor pool where brake maintenance was being performed.  Light flakes of asbestos floated around the building, by his history.  Pulmonary function tests conducted were consistent with moderate obstructive ventilatory impairment.  

On examination, the lungs were clear to auscultation, anteriorly and posteriorly.  There were no rales, rhonchi or wheezes.  The pertinent diagnosis was shortness of breath secondary to asbestos exposure.  The examiner opined that it is at least as likely as not that the Veteran's asbestos exposure in the military had contributed equally to his developing asbestosis as no one could say specifically which exposure caused him any problem.  The examiner elaborated that it was unclear which of the asbestos exposures, prior, during or subsequent to service, had been the cause of the Veteran's asbestosis, but that the military exposure, among the other exposures, had resulted in asbestosis as it only takes a minimal exposure to induce disease.  

As noted in the Board's February 2007 remand, the medical opinion provided in June 2004 lacked specificity concerning the Veteran's in-service asbestos exposure and did not clearly explain the basis of the opinion, including a failure to address whether the Veteran actually exhibited radiographic changes indicative of asbestos exposure such as interstitial pulmonary fibrosis, pleural effusions and fibrosis, pleural plaques and mesotheliomas of pleura and peritoneum.  

As such, the Veteran was scheduled for an additional VA examination that was conducted in October 2008.  The diagnoses were COPD, status post anti-tuberculosis therapy for pulmonary tuberculosis with transient right pleural effusion with status post right thoracentesis on two occasions, and no active pulmonary tuberculosis at present.  In a February 2009 addendum to the examination report, the examiner stated that he had again reviewed the Veteran's claims file, and noted that the Veteran currently had COPD.  The pulmonary function testing revealed moderate airflow obstruction with partial reversibility after bronchodilators.  Chest X-ray studies revealed chronic densities in the right lung base and elevation on the right hemidiaphagh.  The examiner noted that there was no current clinical evidence of asbestosis.  In the examiner's opinion, the Veteran's current pulmonary condition was less likely to be related to asbestos exposure, although, the examiner noted, that the Veteran should be considered to be at a higher than average risk for developing asbestosis due to prior exposure.  

In April 2009 statements, Retired Major M.E.M., and Retired Colonel J.D.M., reported that the Veteran was exposed to asbestos while in the Military.  They indicated that the Veteran was assigned to perform his duties in buildings and to specific job requirements that exposed him to asbestosis materials.

In a July 2012 statement, the Veteran's private physician, Dr. M.Y., indicated that the Veteran suffers from asbestosis and COPD.  The doctor stated that he has moderate obstructive ventilator impairment as per his pulmonary function tests.  Dr. M.Y. stated that he believed that the Veteran's impairment was partially related to his military service because of his history of exposure in the military.

Pursuant to the December 2011 remand, the Veteran was afforded an additional examination in August 2012.  The examiner indicated that he reviewed the entire claims file.  The examiner found that the Veteran's claimed respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that the Veteran's COPD was most likely the result of his many year history of cigarette smoking.  The examiner stated that cigarette smoking is well known to be one of the most common causative factors in the development of COPD.  Relevant to the asbestosis, the examiner's rationale included that the historical references tend to "suggest the diagnosis" of asbestosis, but the clear clinical documentation was either lacking or unconvincing.  The examiner further stated that the scarring seen on the Veteran's chest X-ray could be a result of asbestosis or could be a result of pneumonia.  While the August 2012 examiner clearly considered the various positive opinions and evidence, he did not explicitly address the accuracy of the June 2004 assessment, as observed by the parties in the Joint Motion.

Pursuant to the September 2013 remand, an October 2013 addendum opinion was obtained by another examiner, who then considered the June 2004 VA examiner's opinion.  The examiner indicated that she reviewed the entire claims file, and also consulted with the staff pulmonologist, Dr. A.S.  She indicated that Dr. A.S. reviewed the Veteran's previous imaging studies, to include chest x-rays and CTs and opined that the Veteran does have asbestosis.  Dr. A.S. noted that the studies reveal fibrosis and pleural plaques which are diagnostic for asbestosis.  

The examiner found that the Veteran has diagnoses of COPD and asbestosis.  She opined that the Veteran's COPD was less likely as not due to his military service and as likely as not secondary to his smoking history.  She also indicated that, while the Veteran does have a diagnosis of asbestosis, the exact time frame in which he was exposed to asbestos cannot be determined without resorting to mere speculation; as the Veteran has reported to examiners, to include his report to the June 2004 VA examiner, that he has been exposed to asbestos throughout his lifetime, beginning in the fifth grade.  The examiner also noted that the staff pulmonologist, Dr. A.S., stated that the Veteran's moderate airway obstruction is not due to asbestosis, but rather to his smoking history,




First addressing the Veteran's COPD, the Board notes that, while medical evidence clearly establishes that the Veteran has current COPD, the weight of the competent medical opinion and other evidence is against a finding that COPD had its onset in or is otherwise medically related to service.  

No chronic pulmonary/respiratory disorder was shown in service or for years thereafter.   Although there was documented in-service pneumonia, the Veteran's subsequent examinations reflect that his lungs were found to be normal.  

With respect to post-service medical records, the first documented evidence of COPD is reflected in an April 2002 VA X-ray report, approximately 10 plus years after the Veteran separated from his second period of service-a factor that tends to weigh against a finding that COPD was incurred during service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Further, there is no evidence or assertion that symptoms that have continued since service to the present . Moreover, the Veteran's COPD is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded based upon a showing of continuity of symptomatology.  See Walker, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that COPD was incurred during service.  See 38 C.F.R. 3.303(d).

The Board notes there is no competent evidence or opinion even suggesting that there exists a medical nexus between COPD diagnosed so many years after the Veteran's discharge and any incident of service.  Rather, most physicians who have commented on the etiology of COPD have attributed the disorder to the Veteran's long history of cigarette smoking.  The Board finds particularly persuasive on this point the recent medical opinions obtained pursuant to Board remand.  After reviewing the claims file, taking a thorough history from the Veteran, and examining the Veteran, August 2012 VA examiner clearly found that the Veteran's diagnosed COPD was not liklely related to service, but rather was more likely due to cigarette smoking and provided a detailed rationale for such finding.  Additionally, in the October 2013 addendum opinion that included consultation with a VA staff pulmonologist, the same examiner  also attributed the Veteran's COPD to his cigarette smoking.  The Board accepts these opinions as probative of the question of etiology of COPD.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Importantly, there is no competent medical evidence of record to refute these opinions.  The Board is aware that in a July 2012 letter ,the Veteran's private physician indicated that the Veteran's "respiratory impairment" was related, in part, to his military service because of asbestos exposure.  However, the physician did not specifically mention COPD, and, in fact, appears to have been more likely referring to asbestosis.  

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between COPD and service, the Board notes that the matter of the etiology of this complex s disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claims turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, with respect to this disability, lay assertions of medical nexus have no probative value.

Notwithstanding the above, however, the Board also finds that, resolving all reasonable doubt in the Veteran's favor,  the record does present a basis for awarding service connection for asbestosis.  

The Board notes that the record reflects various diagnoses and impressions of  asbestosis.  Most recently, the Veteran's private treating physician's July 2012 report, as well as the October 2013 VA addendum opinion both reflect a firm diagnosis of  asbestosis.  While the evidence has varied in the past as to whether or not the Veteran actually has established asbestosis, (see, e.g., the February 2009 addendum to the examination report; as well as the August 2012 VA examination report), the Board finds that such issue is no longer  in dispute.  What is in dispute, however, is whether or not the Veteran's currently diagnosed asbestosis is related to his military service, to include alleged asbestos exposure herein.

The Veteran's personnel records reflect that he served as an administrative personnel.  He contends that he was exposed to asbestos in service by virtue of his living arrangements in the barracks (that eventually had to be condemned), and his job assignment in a building that was next to where mechanics worked and asbestos flakes floated around his building.  The Veteran submitted supporting  statements from Retired Colonel J.D.M., as well as Retired Major M.E.M, who corroborated the Veteran's assertions insofar as having  knowledge that those barracks were eventually condemned  due to asbestos exposure.  All of these individuals are competent to report matters within their personal knowledge. (see, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994))  and such assertions would appear to be consistent with the he time, place, and circumstances of the Veteran's s service.  The Board finds no reason to question the veracity of the Veteran's assertions in the regard.

The Board is aware that the Veteran also has reported a history of pre-service and post-service asbestos exposure.  The Board notes, however, that competent probative opinion evidence is at least in relative equipoise as to whether the Veteran's current asbestosis is as a result of his in-service asbestos exposure.

Indeed, in the June 2004 opinion, the VA examiner stated that was as likely as not that the Veteran's asbestosis was related to his military service.  The examiner noted, that, while the Veteran had other exposure to asbestos throughout his lifetime, it was at least as likely as not that the in-service exposure among the other exposures resulted in asbestosis, as it only takes a minimal exposure to induce disease.  

Both  the June 2004 opinion and the October 2013 opinion include comments reflecting that the providers essentially agree that one cannot pinpoint the precise exposure that resulted in the Veteran's asbestosis.  However, that determination led the providers down two different paths-with the former opining that there was as likely as not a relationship between the in-service exposure and current asbestos, and the October 2013 VA opinion indicating that, in light of other exposures, such an opinion could not be provided without resorting to mere speculation.


In the instant case, the Board can find no reason to accord more probative weight to the conclusion expressed in June 2004 opinion or to the October 2013 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  In this regard, both opinions were provided by qualified medical professionals, and each in supported by some rationale .  Moreover, each statement reflects consideration of the fact that the Veteran, himself, reported that he had asbestos exposure during times in his life other than service.    

Notably, however, the October 2013 conclusion that  that she was "unable determine asbestos exposure" without resorting to mere speculation essentially indicates that an opinion as to whether the Veteran's in-service asbestos exposure actually resulted in current asbestosis is s not feasible and is, essentially, a non-opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Viewed in this context, then, the October 2013 comment is not actually a contrary medical opinion that refutes the June 2004 opinion.  Incidentally, the June 2004 opinion appears most consistent with other medical comments of record which appear to attribute the Veteran's asbestosis, at least, in part, to in-service asbestos exposure.  Further, a primary factor in why the October 2004 opinion was not previously considered probative evidence as to etiology of asbestosis-the lack of a valid, substantiated  diagnosis of asbestosis-is no longer an impediment to now doing so.  Finally, while the June 2004 examiner's opinion is not definitive, it was expressed in terms sufficient to warrant the application of the benefit- of- the- doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt on elements of the claim in the Veteran's favor, the Board concludes that the criteria for service connection for asbestosis are met.


ORDER

Service connection for COPD is denied.

Service connection for asbestosis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


